Case: 14-15678    Date Filed: 12/16/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15678
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:13-cr-00584-CEH-EAJ-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                    versus

JUAN JOHNNY JASSO,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (December 16, 2015)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-15678    Date Filed: 12/16/2015   Page: 2 of 2


      Thomas Burns, appointed appellate counsel for Juan Johnny Jasso, has filed

a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Jasso’s conviction and sentence are AFFIRMED.




                                         2